UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6504


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VERNON PAUL MCLEAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00322-CMC-1; 0:07-cv-70086-CMC)


Submitted:    June 12, 2009                 Decided:   June 23, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon Paul McLean, Appellant Pro Se.   Stanley Duane Ragsdale,
William Kenneth Witherspoon, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vernon       Paul     McLean       seeks       to     appeal       the        district

court’s orders denying his Fed. R. Civ. P. 60(b) motion and

denying       his    motion    for       reconsideration.                The    orders       are    not

appealable          unless     a     circuit          justice       or         judge    issues        a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,          369     F.3d       363,     369        (4th        Cir.     2004).

A certificate          of     appealability            will        not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)         (2006).         A    prisoner          satisfies          this

standard       by    demonstrating         that       reasonable         jurists       would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently            reviewed          the    record      and

conclude       that     McLean       has    not        made    the       requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court    and     argument         would    not       aid     the    decisional

process.

                                                                                         DISMISSED

                                                  2